Exhibit 10.11

HEALTHSOUTH CORPORATION

AMENDED AND RESTATED

CHANGE IN CONTROL  

BENEFITS PLAN

 

HEALTHSOUTH Corporation, a Delaware corporation (the "Company") has adopted the
HealthSouth Corporation Change in Control Benefits Plan (the "Plan") for the
benefit of certain Participant employees of the Company and its subsidiaries, on
the terms and conditions hereinafter stated. The Plan is intended to help retain
qualified employees, maintain a stable work environment and provide financial
security to certain Participant employees of the Company in the event of a
Change in Control. The Plan, as a "severance pay arrangement" within the meaning
of Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions
of "employee pension benefit plan" and "pension plan" set forth under Section
3(2) of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a "severance pay plan" within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §
2510.3-2(b).

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

Section 1.01Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

"Annual Salary" shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.

"Benefit Plan" shall mean any "employee benefit plan" (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, paid time
off benefits, insurance coverage (including any self-insured arrangements)
health or medical benefits, disability benefits, workers' compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance or other benefits).

"Board" means the Board of Directors of the Company.

 

1

 



 

--------------------------------------------------------------------------------

"Cause" shall have the meaning set forth in any individual employment, severance
or similar agreement between the Company and a Participant, or in the event that
a Participant is not party to such an agreement, Cause shall mean:

(i)        the Company's procurement of evidence of the Participant's act of
fraud, misappropriation, or embezzlement with respect to the Company;

(ii)       the Participant's indictment for, conviction of, or plea of guilty or
no contest to, any felony (other than a minor traffic violation);

(iii)      the suspension or debarment of the Participant or of the Company or
any of its affiliated companies or entities as a direct result of any willful or
grossly negligent act or omission of the Participant in connection with his
employment with the Company from participation in any Federal or state health
care program. For purposes of this clause (iii), the Participant shall not have
acted in a “willful” manner if the Participant acted, or failed to act, in a
manner that he believed in good faith to be in, or not opposed to the best
interests of the Company;

(iv)      the Participant's admission of liability of, or finding by a court or
the SEC (or a similar agency of any applicable state) of liability for, the
violation of any "Securities Laws" (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term "Securities Laws" means any Federal of state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Securities Exchange and the
rules and regulations promulgated thereunder;

(v)       a formal indication from any agency or instrumentality of any state or
the United States of America, including but not limited to the United States
Department of Justice, the SEC or any committee of the United States Congress
that the Participant is a target or the subject of any investigation or
proceeding into the actions or inactions of the Participant for a violation of
any Securities Laws in connection with his employment by the Company (excluding
any technical violations of the Securities law which are not criminal in
nature);

(vi)      the Participant's failure after reasonable prior written notice from
the Company to comply with any valid and legal directive of the Chief Executive
Officer or the Board that is not remedied within thirty (30) days of the
Participant being provided written notice thereof from the Company; or

(vii)     other than as provided in clauses (i) through (vi) above, the
Participant's breach of any material provision of any employment agreement, if
applicable, or the Participant’s breach of the material duties

 

2

 



 

--------------------------------------------------------------------------------

of the Participant’s job that is not remedied within thirty (30) days or
repeated breaches of a similar nature, such as the failure to report to work,
perform duties, or follow directions, all as provided herein, which shall not
require additional notices as provided in clauses (i) through (vi) above.

Cause shall be determined by the affirmative vote of at least fifty percent
(50%) of the members of the Board (excluding the Participant, if a Board member,
and excluding any member of the Board involved in events leading to the Board's
consideration of terminating the Participant for Cause).

 

"Change in Control" shall mean

(i)        the acquisition (other than from the Company) by any person, entity
or "group" (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either the then-outstanding shares of Common Stock or the
combined voting power of the Company's then-outstanding voting securities
entitled to vote generally in the election of directors; or

 

(ii)       individuals who, as of the Effective Date, constitute the Board (as
of such date, the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board; provided, however, that any person becoming a director
subsequent to such date whose election, or nomination for election, was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) shall be,
for purposes of this clause (ii), considered as though such person were a member
of the Incumbent Board; or

 

(iii)      consummation of a reorganization, merger, consolidation or share
exchange, in each case with respect to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger, consolidation
or share exchange do not, immediately thereafter, own at least fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity's
then-outstanding voting securities, or a liquidation or dissolution of the
Company or the sale of all or substantially all of the assets of the Company.

 

3

 



 

--------------------------------------------------------------------------------

"Code" shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

"Common Stock" means $.01 par value common stock of the Company, and such other
securities of the Company as may be substituted for Common Stock.

"Compensation Committee" shall mean the Compensation Committee of the Board.

"Disability" shall mean a physical or mental condition which is expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which renders the Participant incapable of
performing the work for which he is employed or similar work, as evidenced by
eligibility for and actual receipt of benefits payable under a group disability
plan or policy maintained by the Company or any of its subsidiaries that is by
its terms applicable to the Participant.

"Effective Date" shall mean November 4, 2005, the original effective date of
this Plan. The amendment and restatement contained herein shall be effective as
of July __, 2008.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.

"Exchange Act" means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

"Good Reason" shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:

(i)        assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant's reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change, or in the case of a Tier 1 or Tier 2 Participant
who was immediately prior to the Change in Control an executive officer of the
Company, such Participant ceasing to be an executive officer of a company with
securities registered under the Exchange Act;

 

(ii)       a material reduction in such Participant’s total compensation from
that in effect immediately prior to the Change in Control. For purposes of this
clause (ii), “total compensation” shall mean

 

4

 



 

--------------------------------------------------------------------------------

the sum of base salary, target bonus opportunity and the opportunity to receive
compensation in the form of equity in the Company. Notwithstanding the
foregoing, a reduction will not be deemed to have occurred hereunder on account
of (A) any change to a plan term other than ultimate target bonus opportunity or
equity opportunity, (B) the actual payout of any bonus amount or equity amount,
(C) any reduction resulting from changes in the market value of securities or
other instruments paid or payable to the Participant, or (D) any reduction in
the total compensation of a group of similarly situated Participants that
includes such Participant; or

 

(iii)      any change in a Participant’s status as a Tier 1 Participant, Tier 2
Participant or Tier 3 Participant to a status that provides a lower benefit
hereunder in the event of a Change in Control if such change in status occurs
during the period beginning six (6) months prior to a Change in Control and
ending twenty-four (24) months after a Change in Control; or

 

(iv)      any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change.

 

For purposes of this definition, none of the actions described in clauses (i)
and (ii) above shall constitute "Good Reason" with respect to any Participant if
it was an isolated and inadvertent action not taken in bad faith by the Company
and if it is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by such Participant (or, if the matter is not
capable of remedy within thirty (30) days, then within a reasonable period of
time following such thirty (30) day period, provided that the Company has
commenced such remedy within said thirty (30) day period); provided that "Good
Reason" shall cease to exist for any action described in clauses (i) through
(iii) above on the sixtieth (60th) day following the later of the occurrence of
such action or the Participant's knowledge thereof, unless such Participant has
given the Company written notice thereof prior to such date.

"Participant" shall mean an employee of the Company who is included on Schedule
A hereto, as that schedule may be amended in accordance with Section 2.01.

"Plan" shall mean this HealthSouth Corporation Change in Control Benefits Plan,
as amended, restated, supplemented or modified from time to time in accordance
with its terms.

"Potential Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

5

 



 

--------------------------------------------------------------------------------

(i)        the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; or

(ii)       the Company or any person, entity or "group" (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or

(iii)      the acquisition (other than from the Company) by any person, entity
or "group" (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifteen (15%) or more of either the then-outstanding shares of Common Stock
or the combined voting power of the Company's then-outstanding voting securities
entitled to vote generally in the election of Directors; or

(iv)      the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.

"Successor" shall mean a successor to all or substantially all of the business,
operations or assets of the Company.

"Termination Date" shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company, or as applicable, the Participant's date of
death.

"Termination Notice" shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant's employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant's employment for Cause or
Disability in accordance with Section 2.03.

"Tier 1 Participant" shall mean each Participant designated in Schedule A hereto
as a Tier 1 Participant, as that schedule may be amended in accordance with
Section 2.01.

"Tier 2 Participant" shall mean each Participant designated in Schedule A hereto
as a Tier 2 Participant, as that schedule may be amended in accordance with
Section 2.01.

 

6

 



 

--------------------------------------------------------------------------------

"Tier 3 Participant" shall mean each Participant designated in Schedule A hereto
as a Tier 3 Participant, as that schedule may be amended in accordance with
Section 2.01.

Section 1.02      Interpretation. In this Plan, unless a clear contrary
intention appears, (a) the words "herein," "hereof" and "hereunder" refer to
this Plan as a whole and not to any particular Article, Section or other
subdivision, (b) reference to any Article or Section, means such Article or
Section hereof and (c) the words "including" (and with correlative meaning
"include") means including, without limiting the generality of any description
preceding such term. The Article and Section headings herein are for convenience
only and shall not affect the construction hereof.

ARTICLE II

 

ELIGIBILITY AND BENEFITS

 

Section 2.01

Eligible Employees.

(a)       An employee of the Company shall be a "Participant" in the Plan during
each calendar year (or partial calendar year) for which he or she has been
designated as a Participant (and in the Tier so designated) by the Chief
Executive Officer of the Company and for each succeeding calendar year, unless
the Participant is given written notice by October 31 of the preceding year of
the determination of the Chief Executive Officer or the Board that such
Participant shall cease to be a Participant or shall participate in a different
Tier for such succeeding calendar year. Notwithstanding the foregoing, any
Participant may not be removed from the Plan, nor placed in a lower tier (with
Tier 1 being the highest Tier and Tier 3 being the lowest Tier), during the
pendency of, or within six (6) months following, a Potential Change in Control
or within two years following a Change in Control.

(b)       This Plan is only for the benefit of Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in this Plan or to receive any rights or benefits hereunder.

Section 2.02      Termination Notices from Participants. For purposes of this
Plan, in order for any Participant to terminate his or her employment for Good
Reason, such Participant must give a Termination Notice to the Company, which
notice shall be signed by such Participant, shall be dated the date it is given
to the Company, shall specify the Termination Date and shall state that the
termination is for Good Reason and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason. Any
Termination Notice given by a Participant that does not comply in all material
respects with the foregoing requirements as well as the "Good Reason" definition
provisions set forth in Section 1.01 shall be invalid and ineffective for
purposes of this Plan. If the Company receives from any Participant a
Termination Notice that it believes is invalid and ineffective as aforesaid, it
shall promptly notify such Participant of such belief and the reasons therefor.
Any termination of employment by the Participant that either does not constitute
Good Reason or fails to meet the

 

7

 



 

--------------------------------------------------------------------------------

Termination Notice requirements set forth above shall be deemed a termination by
the Participant without Good Reason.

Section 2.03      Termination Notices from Company. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for Cause,
the Company must give a Termination Notice to such Participant, which notice
shall be dated the date it is given to such Participant, shall specify the
Termination Date and shall state that the termination is for Cause and shall set
forth in reasonable detail the particulars thereof. For purposes of this Plan,
in order for the Company to terminate any Participant's employment for
Disability, the Company must give a Termination Notice to such Participant,
which notice shall be dated the date it is given to such Participant, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice given by the Company that does not comply, in all material
respects, with the foregoing requirements shall be invalid and ineffective for
purposes of this Plan. Any Termination Notice purported to be given by the
Company to any Participant after the death or retirement of such Participant
shall be invalid and ineffective.

Section 2.04      Accelerated Vesting of Equity. Upon the occurrence of a Change
in Control, notwithstanding the provisions of any Benefit Plan or agreement
(except as provided in this Section 2.04)

(a)       each outstanding option to purchase Company Common Stock (each, a
"Stock Option") shall become automatically vested and exercisable and

(i)        in the case of those Stock Options outstanding as of the Effective
Date, such Stock Options shall remain exercisable by such Participant until the
later of the 15th day of the third month following the date at which, or
December 31 of the calendar year in which, the Stock Option would have otherwise
expired, but in no event beyond the original term of such Stock Option; and

(ii)       in the case of all Stock Options granted to a Participant after the
Effective Date, such Stock Options shall remain exercisable by such Participant
for a period of (x) three years in the case of a Tier 1 Participant, (y) two
years in the case of a Tier 2 Participant or (z) one year in the case of a Tier
3 Participant, beyond the date at which the Stock Option would have otherwise
expired, but in no event beyond the original term of such Stock Option;

(b)       the vesting restrictions based upon continued employment on all other
awards relating to Common Stock (including but not limited to restricted stock,
restricted stock units and stock appreciation rights) held by a Participant
shall immediately lapse and in the case of restricted stock units and stock
appreciation rights shall become immediately payable.

(c)       the vesting restrictions based upon achievement of performance
criteria on any awards related to Common Stock (including but not limited to
performance shares or performance share units) held by a Participant shall
deemed to

 

8

 



 

--------------------------------------------------------------------------------

have been met to the extent determined by the Compensation Committee as
constituted immediately prior to the Change of Control.

(d)       Notwithstanding the foregoing, in the event that the terms of any
award under a Benefit Plan shall provide for vesting treatment of equity awards
to such Participant that are more favorable than the provisions of paragraphs
(a) through (c) above, the provisions of such award shall control the vesting
treatment with respect to any equity awards to which such provisions are
applicable.

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

 

Section 3.01      Termination of Employment. In the event that a Participant's
employment is terminated within twenty-four months following a Change in Control
or within three (3) months following a Potential Change in Control provided that
a Change in Control occurs within six (6) months following such Potential Change
in Control, (i) by the Participant for Good Reason or (ii) by the Company
without Cause, then in each case, such Participant (or his or her beneficiary)
shall be entitled to receive, and the Company shall be obligated to pay to the
Participant, subject to Sections 3.02 through 3.04 hereof:

 

(a)

In the case of a Tier 1 Participant:

(i)  a lump sum payment within sixty (60) days following such Participant's
Termination Date in an amount equal to 2.99 times the sum of (A) the
Participant's highest Annual Salary in the three years preceding the Termination
Date plus (B) the average of the actual bonuses received by such Participant for
the three (3) years preceding the Termination Date; plus

(ii) a lump sum payment equal to all unused paid time off accrued by such
Participant as of the Termination Date under the Company's paid time off policy;
plus

(iii)all accrued but unpaid compensation earned by such Participant as of the
Termination Date to be paid by the Company as soon as practicable following the
Termination Date ((ii) and (iii), together referred to herein as the "Accrued
Obligations").

(iv)In addition, for a period of thirty-six months following the Termination
Date, such Participant and his or her dependents shall continue to be covered by
all life, health care, medical and dental insurance plans and programs
(excluding disability) maintained by the Company under which the Participant was
covered immediately prior to the Termination Date (collectively the "Continued
Benefits") at the same cost sharing between the Company and Participant as a
similarly situated active employee.

 

9

 



 

--------------------------------------------------------------------------------

 

(b)

In the case of a Tier 2 Participant

(i)  a lump sum payment within sixty (60) days following such Participant's
Termination Date in an amount equal to two times the sum of (A) the
Participant's highest Annual Salary in the three years preceding the Termination
Date plus (B) the average of the actual bonuses received by such Participant for
the three (3) years preceding the Termination Date; plus

(ii) payment of all Accrued Obligations as soon as practicable following the
Termination Date.

(iii)In addition, for a period of twenty-four months following the Termination
Date, such Participant and his or her dependents shall receive Continued
Benefits at the same cost sharing between the Company and Participant as a
similarly situated active employee.

 

(c)

In the case of a Tier 3 Participant

(i)  a lump sum payment within sixty (60) days following such Participant's
Termination Date in an amount equal to the sum of (A) the Participant's highest
Annual Salary in the three years preceding the Termination Date plus (B) the
average of the actual bonuses received by such Participant for the three (3)
years preceding the Termination Date; plus

(ii) payment of all Accrued Obligations as soon as practicable following the
Termination Date.

(iii)In addition, for a period of twelve months following the Termination Date,
such Participant and his or her dependents shall receive Continued Benefits at
the same cost sharing between the Company and Participant as a similarly
situated active employee.

(d)       Notwithstanding anything herein to the contrary, in the event that a
Participant is deemed to be a "specified employee" for purposes of Section
409A(a)(2)(B)(i) of the Code, the lump sum severance payment, together with
interest at the an annual rate (compounded monthly) equal to the federal
short-term rate (as in effect under Section 1274(d) of the Code on the
Termination Date) shall be paid to such Participant immediately following the
six-month anniversary of the Termination Date and no later than thirty (30) days
following such anniversary and in no event may the provision of Continued
Benefits extend beyond December 31 of the second calendar year following the
year in which the Termination Date occurs. In any event, all Accrued Obligations
shall be paid to the Participant as soon as practicable following the
Termination Date and no later than sixty (60) days following the Termination
Date.

 

Section 3.02

Golden Parachute Tax.

(a)       Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution to or for the benefit of
any

 

10

 



 

--------------------------------------------------------------------------------

Participant or the acceleration thereof (the "Triggering Payment") would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (collectively, such excise tax,
together with any such interest or penalties, the "Excise Tax") (all such
payments and benefits, including any cash severance payments payable pursuant to
any other plan, arrangement or agreement, hereinafter referred to as the "Total
Payments"), then, after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments shall first be reduced, and the
noncash severance payments shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments is subject to the Excise Tax but only
if (A) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (B) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Participant would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments); provided, however,
that the Participant may elect to have the noncash severance payments reduced
(or eliminated) prior to any reduction of the cash severance payments.

(b)       All determinations required to be made under this Section 3.02 with
respect to a particular Participant shall be made in writing within ten (10)
business days of the receipt of notice from the Participant that there has been
a Triggering Payment (or at such earlier time as is requested by the Company and
the Participant) by the independent accounting firm then retained by the Company
in the ordinary course of business (which firm shall provide detailed supporting
calculations to the Company and such Participant) and such determinations shall
be final and binding on the Company (including the Compensation Committee) and
all Participants. Any fees incurred as a result of work performed by any
independent accounting firm pursuant to this Section 3.02 shall be paid by the
Company.

Section 3.03      Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under this Article III, such Participant must
enter into a Non-Solicitation, Non-Disclosure, Non-Disparagement and Release
Agreement with the Company and its affiliates in the form then currently used by
the Company.

 

Section 3.04

Limitation of Benefits.

(a)       Anything in this Plan to the contrary notwithstanding, the Company's
obligation to provide the Continued Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits.

(b)       Any amounts payable under this Plan shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or

 

11

 



 

--------------------------------------------------------------------------------

agreement with the Company. Without limiting the generality of the foregoing, in
the event that a Participant becomes entitled to any payment under this Plan,
such Participant shall not be entitled to receive any payment under the
Company's Executive Severance Plan. As a condition to receipt of any payment
under this Plan, the Participant shall waive any entitlement to any other
severance or termination payment by the Company.

 

ARTICLE IV

DISPUTE RESOLUTION

 

Section 4.01      Negotiation. In case a claim, dispute or controversy shall
arise between any Participant (or any person claiming by, through or under any
Participant) and the Company (including the Compensation Committee) relating to
or arising out of this Plan, either disputant shall give written notice to the
other disputant ("Dispute Notice") that it wishes to resolve such claim, dispute
or controversy by negotiations, in which event the disputants shall attempt in
good faith to negotiate a resolution of such claim, dispute or controversy. If
the claim, dispute or controversy is not so resolved within 30 days after the
effective date of the Dispute Notice (as described in Section 5.08), either
disputant may initiate arbitration of the claim, dispute or controversy as
provided in Section 4.02. All negotiations pursuant to this Section 4.01 shall
be held at the Company's principal offices in Birmingham, Alabama (or such other
place as the disputants shall mutually agree) and shall be treated as compromise
and settlement negotiations for the purposes of the federal and state rules of
evidence and procedure.

Section 4.02      Arbitration. Any claim, dispute or controversy arising out of
or relating to this Plan which has not been resolved by negotiations in
accordance with Section 4.01 within 30 days of the effective date of the Dispute
Notice (as described in Section 5.08) shall, upon the written request of either
disputant, be finally settled by arbitration conducted expeditiously in
accordance with the commercial arbitration rules of the American Arbitration
Association regarding resolution of employment-related disputes. The arbitrator
may, without limitation, award injunctive relief, but shall not be empowered to
award damages in excess of compensatory damages and each disputant shall be
deemed to have irrevocably waived any damages in excess of compensatory damages,
such as punitive damages. The arbitrator's decision shall be final and legally
binding on the disputants and their successors and assigns, and judgment by the
arbitrator may be entered in any court having jurisdiction. Each party shall pay
its own fees, disbursements, and costs relating to or arising out of any
arbitration, provided that the Company shall pay on behalf of the Participant
all fees, disbursements, and costs relating to or arising out of any arbitration
in respect of any claim brought by a Participant at any time following a Change
in Control. All arbitration conferences and hearings shall be held within a
thirty (30) mile radius of Birmingham, Alabama.

 

12

 



 

--------------------------------------------------------------------------------

ARTICLE V

 

Miscellaneous Provisions

Section 5.01      Cumulative Benefits. Except as provided in Section 3.04, the
rights and benefits provided to any Participant under this Plan are in addition
to and shall not be a replacement of, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company except for any severance or termination
benefits.

Section 5.02      No Mitigation. No Participant shall be required to mitigate
the amount of any payment provided for in this Plan by seeking or accepting
other employment following a termination of his or her employment with the
Company or otherwise. Except as otherwise provided in Section 3.04, the amount
of any payment provided for in this Plan shall not be reduced by any
compensation or benefit earned by a Participant as the result of employment by
another employer or by retirement benefits. The Company's obligations to make
payments to any Participant required under this Plan shall not be affected by
any set off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against such Participant.

Section 5.03      Amendment or Termination. The Board may amend or terminate the
Plan at any time; provided however that the Plan may not be amended or
terminated during the pendency of, or within six (6) months following, a
Potential Change in Control, or within two (2) years following a Change in
Control. Notwithstanding the foregoing, nothing herein shall abridge the
authority of the Compensation Committee to designate a new Participant or to
determine that a Participant shall no longer be entitled to participate in the
Plan in accordance with Section 2.01(a) hereof. The Plan shall terminate when
all of the obligations to Participants hereunder have been satisfied in full.

Section 5.04      Enforceability. The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party's rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.

 

Section 5.05

Administration.

(a)       The Compensation Committee shall have full and final authority,
subject to the express provisions of the Plan, with respect to designation of
Participants and administration of the Plan, including but not limited to, the
authority to construe and interpret any provisions of the Plan and to take all
other actions deemed necessary or advisable for the proper administration of the
Plan.

(b)       The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including

 

13

 



 

--------------------------------------------------------------------------------

any expenses and liabilities that are caused by or result from an act or
omission constituting the negligence of such member in the performance of such
functions or responsibilities, but excluding expenses and liabilities that are
caused by or result from such member's or employee's own gross negligence or
willful cause. Expenses against which such member or employee shall be
indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.

Section 5.06      Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company's obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 5.07      Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company and its Successors and assigns. This Plan
and all rights of each Participant shall inure to the benefit of and be
enforceable by such Participant and his or her personal or legal
representatives, executors, administrators, heirs and permitted assigns. If any
Participant should die while any amounts are due and payable to such Participant
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such Participant's devisees, legatees
or other designees or, if there be no such devisees, legatees or other
designees, to such Participant's estate. No payments, benefits or rights arising
under this Plan may be assigned or pledged by any Participant, except under the
laws of descent and distribution.

Section 5.08      Notices. All notices and other communications provided for in
this Plan shall be in writing and shall be sent, delivered or mailed, addressed
as follows: (a) if to the Company, at the Company's principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof. Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.

 

14

 



 

--------------------------------------------------------------------------------

Section 5.09      Tax Withholding. The Company shall have the right to deduct
from any payment hereunder all taxes (federal, state or other) which it is
required to be withhold therefrom.

Section 5.10      No Employment Rights Conferred. This Plan shall not be deemed
to create a contract of employment between any Participant and the Company
and/or its affiliates. Nothing contained in this Plan shall (i) confer upon any
Participant any right with respect to continuation of employment with the
Company or (ii) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant's employment at any time.

Section 5.11      Entire Plan. This Plan contains the entire understanding of
the Participants and the Company with respect to severance arrangements
maintained on behalf of the Participants by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Participants and the Company with respect to the subject matter
herein other than those expressly set forth herein.

Section 5.12      Prior Agreements. This Plan supersedes all prior agreements,
programs and understandings (including verbal agreements and understandings)
between the Participants and the Company regarding the terms and conditions of
Participant's severance arrangements in the event of a Change in Control.

Section 5.13      Severability. If any provision of the Plan is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Plan shall not
be affected thereby.

Section 5.14      Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

 

15

 



 

--------------------------------------------------------------------------------

Schedule A

 

[Omitted]

 

 

16

 



 

 